 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7    BRIAN HARRIS,                                             Case No. 2:17-cv-02741-RFB-BNW
 8                         Plaintiff,                                         ORDER
 9              v.
10    NANCY A. BERRYHILL, Acting
      Commissioner of Social Security
11    Administration,
12                        Defendant.
13
14      I.           INTRODUCTION

15             Before the Court is Plaintiff Brain Harris’s Motion for Remand, ECF No. 15, and

16   Defendant Nancy A. Berryhill’s Cross-Motion to Affirm, ECF No. 18.

17             For the reasons discussed below, the Court finds that the ALJ’s decision is not supported

18   by substantial evidence. The Court grants Plaintiff’s Motion for Remand and denies Defendant’s

19   Cross-Motion to Affirm.

20
21       II.         BACKGROUND

22             On June 23, 2014, Plaintiff completed an application for disability insurance benefits
23   alleging disability since October 31, 2011. AR 25. Plaintiff was denied initially on November 13,
24   2014 and upon administrative reconsideration on April 13, 2015. AR 25. Plaintiff requested a
25   hearing before an Administrative Law Judge (“ALJ”) and appeared on August 18, 2016. AR 25.
26   In an opinion dated August 31, 2016, ALJ Cynthia R. Hoover found Plaintiff not disabled. AR
27   25–34. The Appeals Council denied Plaintiff’s request for review on July 17, 2017, rendering the
28   ALJ’s decision final. AR 1–4.
 1             The    ALJ    followed    the    five-step    sequential    evaluation    process     for
 2   determining Social Security disability claims set forth at 20 C.F.R. § 404.1520(a)(4). At step one,
 3   that ALJ found that Plaintiff has not engaged in substantial gainful activity since June 23, 2014,
 4   the application date. AR 27. At step two, the ALJ found that Plaintiff has the following severe
 5   impairments: asthma, degenerative disc disease of the cervical and lumbar spine, depressive
 6   disorder, anxiety disorder, personality disorder and polysubstance abuse. AR 27. At step three,
 7   the ALJ found that Plaintiff’s impairments do not meet or medically equal a listed impairment.
 8   AR 27–28.
 9             The ALJ found that Plaintiff has the residual functional capacity (“RFC”) to perform
10   medium work, as defined in 20 C.F.R. § 416.967(c), except that he needs to avoid concentrated
11   exposure to extreme cold, humidity and to pulmonary irritants; he is able to perform unskilled
12   work with routine, simple repetitive tasks and occasional contact with others in brief superficial
13   interactions; and he needs to work in a workplace that does not require adjustments to frequent
14   change. AR 28–32. Based on this RFC, the ALJ found at step four that Plaintiff was unable to
15   perform his past relevant work as an electrician. AR 32. At step five, the ALJ found that Plaintiff
16   could perform jobs such as laborer/warehouse worker (D.O.T. #922.687-058), kitchen helper,
17   (D.O.T. #318.687-010), and handpacker (D.O.T. #920.587-018). AR 32–33.
18
19      III.      LEGAL STANDARD
20             42 U.S.C. § 405(g) provides for judicial review of the Commissioner’s disability
21   determinations and authorizes district courts to enter “a judgment affirming, modifying, or
22   reversing the decision of the Commissioner of Social Security, with or without remanding the
23   cause for a rehearing.” In undertaking that review, an ALJ’s “disability determination should be
24   upheld unless it contains legal error or is not supported by substantial evidence.” Garrison v.
25   Colvin, 759 F.3d 995, 1009 (9th Cir. 2014) (citation omitted). “Substantial evidence means more
26   than a mere scintilla, but less than a preponderance; it is such relevant evidence as a reasonable
27   person might accept as adequate to support a conclusion.” Id. (quoting Lingenfelter v. Astrue, 504
28   F.3d 1028, 1035 (9th Cir. 2007)) (quotation marks omitted).



                                                    -2-
 1          “If the evidence can reasonably support either affirming or reversing a decision, [a
 2   reviewing court] may not substitute [its] judgment for that of the Commissioner.” Lingenfelter,
 3   504 F.3d at 1035. Nevertheless, the Court may not simply affirm by selecting a subset of the
 4   evidence supporting the ALJ’s conclusion, nor can the Court affirm on a ground on which the ALJ
 5   did not rely. Garrison, 759 F.3d at 1009–10. Rather, the Court must “review the administrative
 6   record as a whole, weighing both the evidence that supports and that which detracts from the ALJ's
 7   conclusion,” to determine whether that conclusion is supported by substantial evidence. Andrews
 8   v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995).
 9          “The ALJ is responsible for determining credibility, resolving conflicts in medical
10   testimony, and for resolving ambiguities.” Id. When determining the credibility of a claimant’s
11   testimony, the ALJ engages in a two-step analysis. Garrison, 759 F.3d at 1014–15. First, the
12   claimant must have presented objective medical evidence of an underlying impairment “which
13   could reasonably be expected to produce the pain or other symptoms alleged.” Lingenfelter, 504
14   F.3d at 1035–36 (quoting Bunnell v. Sullivan, 947 F.2d 341, 344 (9th Cir. 1991)). The claimant
15   does not need to produce evidence of the symptoms alleged or their severity, but he must show the
16   impairments could reasonably cause some degree of the symptoms. Smolen v. Chater, 80 F.3d
17   1273, 1282 (9th Cir. 1996). Second, the ALJ determines the credibility of the claimant’s testimony
18   regarding the severity of his symptoms. Garrison, 759 F.3d at 1014–15. Unless affirmative
19   evidence supports a finding of malingering, the ALJ may only reject the claimant’s testimony by
20   providing “specific findings as to credibility and stating clear and convincing reasons for
21   each.” Robbins v. Soc. Sec. Admin., 466 F.3d 880, 883 (9th Cir. 2006). As of 2016, the Social
22   Security Administration has eliminated the use of the term “credibility” from its policy, as
23   “subjective symptom evaluation is not an examination of an individual’s character.” SSR 16-3p.
24   However, ALJs may continue to consider the consistency of a claimant’s statements compared to
25   other statements by the claimant and to the overall evidence of record. Id.
26          The Social Security Act has established a five-step sequential evaluation procedure for
27   determining Social Security disability claims. See 20 C.F.R. § 404.1520(a)(4); Garrison, 759 F.3d
28   at 1010. “The burden of proof is on the claimant at steps one through four, but shifts to the



                                                    -3-
 1   Commissioner at step five.” Garrison, 759 F.3d at 1011. Here, the ALJ resolved Plaintiff's claim
 2   at step five. At step five, the ALJ determines based on the claimant’s RFC whether the claimant
 3   can make an adjustment to substantial gainful work other than his past relevant work. 20 C.F.R.
 4   § 404.1520(g).
 5
 6       IV.       DISCUSSION
 7             The Court finds that the ALJ’s determination of non-disability is not supported by
 8   substantial evidence.      The ALJ mischaracterized Plaintiff’s testimony and erred in her
 9   determination that Plaintiff’s allegations of disabling functional limitations were inconsistent with
10   Plaintiff’s activities. The Court finds that Plaintiff’s allegations of disabling functional limitations
11   are consistent with his activities, with the substantial evidence of record, and with a finding of
12   disability.
13             As the ALJ did not find evidence of malingering, the ALJ may only reject Plaintiff’s
14   testimony regarding the severity of his symptoms with specific, clear, and convincing reasons.
15   Garrison, 759 F.3d at 1014–15. “The clear and convincing standard is the most demanding
16   required in Social Security cases.”       Id. at 1015 (quoting Moore v. Comm’r of Soc. Sec.
17   Admin., 278 F.3d 920, 924 (9th Cir. 2002)). The ALJ must identify with specificity “what
18   testimony is not credible and what evidence undermines the claimant’s complaints.” Lester v.
19   Chater, 81 F.3d 821, 834 (9th Cir. 1995).
20             The Court finds that the ALJ mischaracterized Plaintiff’s testimony when she found that
21   Plaintiff “has engaged in a somewhat normal level of daily activity and interaction.” AR 31.
22   Plaintiff in fact testified that he never goes to the movies, never eats out, never goes to church, has
23   no hobbies, and does nothing during the day besides watch television, stay on the porch, and
24   sometimes read. AR 51–52. Plaintiff testified that, in a typical day, he gets about two or three
25   hours of sleep at a time, watches television for an hour or two, and then falls back asleep;
26   occasionally he will get up to eat sandwich. AR 50.
27             The ALJ wrote that Plaintiff “goes out as needed,” “is able to go out alone,” and “shops in
28   stores.” AR 31–32. But Plaintiff testified that he only leaves his house to go to the grocery store



                                                      -4-
 1   with his mother and to see his doctors. AR 51–52. Plaintiff further testified as follows:
 2
            A [ ] It’s like I'm paranoid all day long and I'm scared to leave my house man.
 3          Q So you came here today.
            A My aunt – when I have someone like my aunt and my mom that is willing to go
 4          with me wherever I got to go it makes it easier for me to leave to go but on my own
            I'm – I'm really nervous.
 5
            Q But you can go to the store and get milk without her?
 6          A We have a little Speedy Mart. It’s directly across the street from the apartment
            complex. I mean 100 yards and I’m there and back.
 7          Q Okay.
            A That doesn’t really bother me but a lot of the times either she’ll go with me or
 8
            it’ll be nighttime and there’s nobody out there anyway.
 9   AR 55. In sum, Plaintiff’s testimony reveals an extremely abnormal and limited level of daily
10   activity and interaction.
11          Plaintiff testified that he has panic attacks two to three times a week, lasting from 10
12   minutes to over an hour. AR 54–55. He testified that he takes Xanax when he feels a panic attack
13   coming on, which makes him sleep for 30 to 45 minutes. AR 56. Plaintiff’s testimony is consistent
14   with the substantial medical evidence of record. Plaintiff has been treated for post-traumatic stress
15   disorder, depression, and anxiety since late 2014. Ex. Nos. 3F, 7F, 9F, 13F, 15F. Treatment notes
16   document his frequent panic attacks, his persistent lack of relationships, and his inability to engage
17   in activities outside the home. Ex. Nos. 9F, 13F. Plaintiff has been prescribed Zoloft, Wellbutrin,
18   and Xanax to address his mental health symptoms. Ex. Nos. 3F, 15F.
19          In evaluating the medical record, the ALJ erred in observing that “the claimant’s mental
20   status examinations consistently revealed relatively mild findings.” AR 30. The ALJ in fact quotes
21   from a single mental status examination performed on August 19, 2014, which is copied in the
22   record four times. Ex. No. 3F at 4 (AR 306), 7F at 6 (AR 325), 11F at 5 (AR 337), 11F at 9 (AR
23   341). While this single mental status exam indicates normal findings, the ALJ was not permitted
24   to cherry-pick this isolated result to support a denial of benefits. Garrison, 759 F.3d at 1018 &
25   n.23 (9th Cir. 2014); Ghanim v. Colvin, 763 F.3d 1154, 1164 (9th Cir. 2014). The only other
26   mental status examination in the record, performed on February 17, 2015, notes disheveled
27   grooming; an anxious, depressed, hopeless, and fearful mood; a confused and distracted thought
28   process; and an impaired attention span and memory. Ex. No. 13F at 42 (AR 429). Moreover,


                                                     -5-
 1   each of these two mental status examinations is a mere snapshot of Plaintiff’s functioning on a
 2   particular day, and neither constitutes substantial evidence. More important for evaluating
 3   Plaintiff’s claim are the ongoing treatment notes in which Plaintiff has consistently reported panic
 4   attacks, nightmares, feelings of hopelessness and worthlessness, and suicidal ideation, Ex. Nos.
 5   9F, 13F, as well as Plaintiff’s consistent and credible testimony detailing the effects of his
 6   symptoms on his daily life.
 7          The Ninth Circuit has established that where no outstanding issues need be resolved, and
 8   where the ALJ would be required to award benefits on the basis of the record if the claimant’s
 9   testimony were credited, the Court will take the claimant’s testimony as true and remand for an
10   award of benefits. Varney v. Sec’y of Health & Human Servs., 859 F.2d 1396, 1401 (9th Cir.
11   1988). The Circuit has devised a three-part credit-as-true standard, each part of which must be
12   satisfied in order for a court to remand to an ALJ with instructions to calculate and award benefits:
13
            (1) the record has been fully developed and further administrative proceedings
14          would serve no useful purpose;
            (2) the ALJ has failed to provide legally sufficient reasons for rejecting evidence,
15          whether claimant testimony or medical opinion; and
            (3) if the improperly discredited evidence were credited as true, the ALJ would be
16
            required to find the claimant disabled on remand.
17   Garrison, 759 F.3d at 1020 (9th Cir. 2014).
18          The Court finds that the record has been fully developed and further administrative
19   proceedings would serve no useful purpose. The Court further finds that, for the reasons stated
20   earlier in this order, the ALJ has failed to provide sufficient reasons for rejecting Plaintiff’s
21   testimony and mischaracterized the evidence of record. Lastly, the Court finds that if the
22   improperly discredited evidence were credited as true, Plaintiff would be necessarily found
23   disabled on remand. Plaintiff has panic attack two to three times per week and the medication he
24   uses to treat these attacks causes him to fall asleep. These panic attacks would require Plaintiff to
25   take frequent, unscheduled breaks and would prevent regular attendance. Moreover, the current
26   frequency of Plaintiff’s panic attacks should be situated in the context of his present lifestyle:
27   Plaintiff does not leave his home most days and cannot comfortably grocery shop without his
28   mother. Plaintiff’s anxiety symptoms could only be expected to worsen given the social demands


                                                     -6-
 1   of full-time work. In this case, the vocational expert testified that a person who could not maintain
 2   regular attendance or be around the public could not perform any work. AR 60. Given the
 3   vocational expert’s testimony, and crediting Plaintiff’s testimony as true, the Court finds that the
 4   ALJ would be required to find Plaintiff disabled on remand.
 5           The Court finds, however, that the ALJ did not err in observing that despite Plaintiff’s
 6   allegation of disability since October 2011, the record reveals no evidence of any treatment until
 7   August 2014. AR 29, Ex. No. 3F. The Court therefore finds that the earliest disability onset date
 8   supported by the record is August 19, 2014.
 9
10      V.      CONCLUSION
11           IT IS HEREBY ORDERED that Plaintiff’s Motion for Remand (ECF No. 15) is
12   GRANTED and Defendant’s Cross-Motion to Affirm (ECF No. 18) is DENIED.
13           IT IS FURTHER ORDERED that this matter is remanded to Defendant Nancy A.
14   Berryhill, Acting Commissioner of Social Security, for an award of benefits with a disability onset
15   date of August 19, 2014.
16           IT IS FURTHER ORDERED that the Clerk of the Court shall enter a final judgment in
17   favor of Plaintiff, and against Defendant. The Clerk of Court is instructed to close the case.
18
19           DATED this 10th day of May, 2019.
20                                                         ___________________________________
                                                           RICHARD F. BOULWARE, II
21
                                                           UNITED STATES DISTRICT JUDGE
22
23
24
25
26
27
28



                                                     -7-
